Citation Nr: 1508574	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  10-26 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for allergic rhinitis (claimed as nose and throat problems).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from October 1976 to February 1977 and from September 1990 to September 1991, with Gulf War service during the latter period of service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in August 2011, and a transcript of the hearing is associated with his claims folder.  The acting Veterans Law Judge who conducted the hearing has retired from the Board.  The Veteran was given an opportunity to have another hearing, before a Judge who will render his decision, in March 2014, but he chose not to have such a hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2009 statement, the Veteran seems to be alleging that he has current nose and throat problems as a result of being in many sand storms and coughing up lots of sand during his Gulf War service.  

A VA examiner in December 2012 reviewed the Veteran's claims folder and medical records and found no evidence that the Veteran had rhinitis.  A VA examiner examined the Veteran in September 2014 and indicated that findings regarding rhinitis were negative, as were sinus X-rays.  The examiner indicated that there was no recurrent or chronic disability of the nose or throat identified by the examination or the medical evidence, and that no diagnosis or disability was identified.  

However, on VA evaluation in November 2014, the Veteran's turbinates were found to be pink and swollen, rhinitis was diagnosed, and Claritin was prescribed.  

Since there is now a current diagnosis of rhinitis, and the Veteran seems to have been alleging in September 2009 that this is related to being in sand storms and coughing up a lot of sand while in the Gulf War, another VA examination is necessary pursuant to 38 C.F.R. § 3.159 (2014), as indicated below.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for an appropriate examination to determine the etiology of his current rhinitis disability.  The claims file must be provided to the examiner for review in conjunction with the examinations.  

After reviewing the file and the remand, the examiner should offer an opinion as to the following:  

       Is it at least as likely as not (a probability of at least 50 percent or higher) that the Veteran's current rhinitis is causally related to the Veteran being exposed to sand storms and coughing up a lot of sand during the Gulf War?

Detailed reasons for the responses must be furnished. 

2.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




